          Case 4:19-cv-05300-HSG Document 69 Filed 03/08/21 Page 1 of 4



 1
     Lisa J. Frisella (SBN 216504)
 2   Kimberly D. Neilson (SBN 216571)
     FRISELLA LAW, APC
 3   2139 First Ave., Suite 200
     San Diego, California 92101
 4   Telephone: (619) 260-3500
     Facsimile: (619) 260-3600
 5   Email: lisa@frisellalaw.com
             kim@frisellalaw.com
 6
     Bruce Steckler (admitted pro hac vice)
 7   Stuart Cochran (admitted pro hac vice)
     Blake Mattingly (admitted pro hac vice)
 8   STECKLER WAYNE COCHRAN PLLC
     12720 Hillcrest Road, Suite 1045
 9   Dallas, TX 75230
     Telephone: (972) 387-4040
10   Facsimile: (972) 387-4041
     Email: bruce@swclaw.com
11           stuart@swclaw.com
             blake@swclaw.com
12
     Attorneys for Plaintiff CHOON’S DESIGN, LLC
13   And the Proposed Class
                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
15

16
                                                CASE NO. 4:19-cv-05300-HSG
17   CHOON’S DESIGN, LLC, Individually and
     on Behalf of a Class of Similarly Situated
     Individuals,                               STIPULATION OF DISMISSAL
18
                                                PURSUANT TO FRCP 41(a)(1)(A)
19          Plaintiffs,                         (ii); ORDER

20   v.                                        Complaint Filed: August 23, 2019

21   CONTEXTLOGIC INC. d/b/a WISH,             HON. HAYWOOD S. GILLIAM JR.

22          Defendants.

23

24

25

26

27

28
                                               1                   STIPULATION OF DISMISSAL
                                                                 CASE NO. 4:19-CV-05300-HSG
           Case 4:19-cv-05300-HSG Document 69 Filed 03/08/21 Page 2 of 4



 1          COME NOW Plaintiff Choon’s Design LLC and Defendant ContextLogic Inc. d/b/a Wish,
 2   and file this stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
 3   The parties have entered into a confidential settlement agreement. Plaintiff Choon’s Design thus
 4   hereby dismisses this action, with Plaintiff’s claims being dismissed with prejudice, and the
 5   putative class members’ claims being dismissed without prejudice. The parties have agreed to bear
 6   their own fees and costs incurred in this action.
 7          IT IS SO STIPULATED.
 8

 9   Dated: March 5, 2021                          STECKLER WAYNE COCHRAN PLLC
10                                                /s/ Bruce W. Steckler
                                                  Bruce Steckler
11
                                                  Attorneys for Plaintiff Choon’s Design, LLC,
12                                                And on Behalf of a Class Similarly Situated
                                                  Individuals
13

14   Dated: March 5, 2021                          COOLEY LLP
15
                                                   /s/ Bobby Ghajar (by permission)
16                                                 Bobby Ghajar
17                                                 Attorneys for Defendant ContextLogic Inc.
                                                   d/b/a Wish
18

19

20

21

22

23

24

25

26

27

28
                                                         2                  STIPULATION OF DISMISSAL
                                                                          CASE NO. 4:19-CV-05300-HSG
          Case 4:19-cv-05300-HSG Document 69 Filed 03/08/21 Page 3 of 4



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Bruce W. Steckler hereby

 3   attests that concurrence in the filing of this document has been obtained.

 4
     Dated: March 5, 2021                          STECKLER WAYNE COCHRAN PLLC
 5
                                                  /s/ Bruce W. Steckler
 6                                                Bruce Steckler
 7                                                Attorneys for Plaintiff Choon’s Design, LLC,
                                                  And on Behalf of a Class Similarly Situated
 8                                                Individuals
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3                      STIPULATION OF DISMISSAL
                                                                          CASE NO. 4:19-CV-05300-HSG
         Case 4:19-cv-05300-HSG Document 69 Filed 03/08/21 Page 4 of 4



 1
                                             ORDER
 2

 3   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4

 5   DATED: 3/8/2021                         __________________________________
                                             The Honorable Haywood S. Gilliam, Jr.
 6                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         4                  STIPULATION OF DISMISSAL
                                                          CASE NO. 4:19-CV-05300-HSG
